Exhibit 10.1

[g3gvtaqatu5i000001.jpg]

 

May 27, 2016

 

Gregg Beloff

Danforth Advisors, LLC

91 Middle Road

Southborough, MA

01772

 

Dear Gregg:

 

This letter is in reference to the Consulting Agreement between Cerulean Pharma
Inc. ("Cerulean") and Danforth Advisors, LLC dated May 27, 2015 (the
"Agreement").   Capitalized terms used herein and not otherwise defined shall
have the meaning given such terms in the Agreement.

 

As Cerulean desires your continued services, you and Cerulean hereby agree to an
extension of the term of the Agreement through May 26, 2017.

 

If this extension meets with your approval, please countersign a copy of this
letter and return one copy to the undersigned.

 

Very truly yours,

 

CERULEAN PHARMA INC.

 

 

By:

/s/ Christopher D. T. Guiffre

 

Christopher D. T. Guiffre

 

President & CEO

 

 

Agreed to:

 

DANFORTH ADVISORS, LLC

 

 

By:

/s/ Gregg Beloff

 

Gregg Beloff

 

Managing Director

 

 

 

 

 

 

Cerulean Pharma Inc. | 35 Gatehouse Drive I Waltham, MA 02451 1   P:
781-996-4300 1 F: 844-894-2378

 